TAFT, J.
The pauper went to Manchester, N. H., to seek employment upon his own account, and for his own benefit. He intended to remain away so long as he could make it profitable, and so long as he had work. He found employment, followed it, married a wife, lived with her, and continued there until his employment ceased. When he went to Manchester he had no present definite intention of returning to Concord. He had no home in Concord to return to as a matter of right and the case does not show that there was any understanding between him and his mother that he should return to her house. The referee finds that he had no more right to return to his mother’s house than any emancipated child has to return to the house of its parents. This in a legal sense is not a right. To retain a residence within the meaning of the pauper law, there must be a definite intention to return and a place to which the person has a right to return. Jericho v. Burlington, 66 Vt. 529. The only sensible conclusion to which we can consistently come, is, that the pauper was a resident of Manchester and his residence in Concord was interrupted by it. Under this holding it is conceded that the defendant is not liable.

Judgment reversed and judgmentfor the defendant.